Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edry (US 10149089, PTO-892 3/31/22) and Goldstein (US 20070270988, PTO-892 3/31/22).
Regarding claim 1, Edry teaches method comprising: 
receiving a request for an audio session (streaming service, Edry, col 1- ln 52-57; video game, Edry, col 5, ln 66- col 6, ln 2; col 6, ln 44-49; and col 7, ln 16-20) from a device (communication account information to system, col 7, ln 62-67) that comprises headphones (Edry, col 2, ln 50); 
determining whether a user of  the device is associated with one or more  HRTF filters (Edry, col 7, line 60-64, account); 
retrieving, in response to determining that the user is associated with one or more HRTF filters, 
producing binaural audio by applying the headphone-specific HRTF filter to an audio channel associated with the audio session (processing audio with HRTF at cloud device to create personalized audio, Edry, col 9, line 35-44); and 
transmitting the binaural audio  to the device for playback  by the device (streaming personalized audio output to endpoint device, Edry, col. 9 ln 33-35; where device can obviously be headphones, Edry, col 2, ln 50). 
However, Edry does not teach a headphone-specific HRTF filter using an identification of the user and a model of headphones or that the headphone-specific HRTF filter is generated specifically for the model of the headphones; Goldstein teaches a similar server-based system where personalized binaural processing is applied to content delivered to a user (Goldstein, [0252]) and delivering HRTF data (Goldstein, [0255]) where a member’s HRTF data can be acquired (Goldstein, [0257]) and also collecting information about a member’s ear canal transfer function ECTF (Goldstein, [0094], [0258]) where the ECTF takes into account the transfer function of the make an model of the member’s headphones including frequency response plots (Goldstein, [0258]).
It would have bene obvious to one of ordinary skill in the art to incorporate compensation for the frequency response of a specific model of a user’s headphones as disclosed by Goldstein since doing so is the use of a known technique to improve a similar system in the same way.
The examiner notes that the HRTF and compensation for a model of headphones are separate features in both Goldstein and applicant’s disclosure.
The term “headphone-specific HRTF” is interpreted very broadly and not to literally suggest there is an actual HRTF (according to the precise art meaning) that is specific to a model of headphones since such a concept does not make sense without further explanation (which applicant does not provide anywhere). Accordingly, the term is interpreted broadly and the relationship between the specific headphones and the HRTF is interpreted loosely.
Regarding claim 2, Edry and Goldstein teach the method of claim 1, wherein determining whether the user of the device is associated with one or more HRTF filters comprises determining whether the user is one of a plurality of users to which at least one HRTF filter has been assigned (determination is made when “link” is recognized within the system, i.e. where it says HRTF is linked to individual consumer, i.e., “linked” is meaningless if the link is never recognized or determined by the system, Edry, col 2, ln 23-30). 
Regarding claim 3, Edry and Goldstein teaches the method of claim 1, wherein the headphone-specific HRTF filter tis generated specifically for the model of the headphones by taking into account a frequency response of the model of headphones (headphones frequency response, Goldstein, [0262]; clearly Goldstein contemplates that the frequency response plots are related the specific headphone model—this would be immediately obvious to one of ordinary skill in the art reading [0258] of Goldstein).
Regarding claim 4, Edry and Goldstein teaches the method of claim 1, wherein the request identifies a type of an application requesting the audio session, and wherein retrieving the headphone- specific HRTF filter is based on the type of the application (video game, Edry, col 16, ln 7-15).  
Regarding claim 5, Edry and Goldstein teaches the method of claim 1, wherein the request is for a game session, and further comprising: determining that the request is from a game application; and switching an audio mode of a game service to account for the headphone-specific HRTF filter being applied  to the audio channel (video game, Edry, col 16, ln 7-15).
Regarding claim 6, Edry and Goldstein teaches the method of claim 1.
Although Edry and Goldstein do not teach explicitly wherein the device is a first device, the user is a first user, the model of headphones is a first model of headphones, and the request is a first request, wherein the method  further comprises: receiving a second request for the audio session from a second device; retrieving a second headphone-specific HRTF filter based on a second identification of a second user and a second model of headphones; producing different binaural audio by applying the second headphone-specific HRTF filter to the audio channel; and transmitting the different binaural audio  to the second device for playback by the second device, Edry teaches account information (Edry, col 11, ln 42-46).  
The examiner asserts that the idea of an “account” causes the person of ordinary skill in the art to immediately envisage at least two accounts. Accounts are established to keep track of two or more different sets of information and resources. This is the same as with banks and bank accounts keeping track of money. It is noted that the examiner is not asserting inherency, but virtual inherency—that is, it is assumed and understood that an entity that creates and maintains an account usually establishes an account because that entity typically has more than one account (though it’s not inherent—a bank may have one account in it, but most people think of banks as usually having two or more accounts). Accordingly, it would have been obvious to one of ordinary skill in the art to have a second account for a second user and their individual information since doing so is the use of a known technique to improve a similar system in the same way.
  Regarding claim 7, Edry and Goldstein teaches the method of claim 1 further comprising extracting the identification of the user and the model of headphones (Goldstein, [0258])  from the request for the audio session (access information, Edry, col 11, ln 36-59).
Although Edry and Goldstein do not teach wherein the headphone-specific HRTF filter is retrieved using the extracted identification, it’s obvious that the proper HRTF and headphone model filter will be provided (as disclosed in [0257-0258], [0262]) based on determining the user and the model of headphones; otherwise, Edry and Goldstein would both be devoid of any usefulness if there was no way to determine the user or model of headphones but Goldstein clearly contemplates collecting relevant information from the user (Goldstein, [0259], [0262]) and accordingly it would have been obvious to one of ordinary skill in the art. 
Claims 8 and 15 are each substantially similar to claim 1 and are rejected for the same reasons.
The examiner notes that claim 15 additionally claims a second set of headphones and  associated binaural processing, but it clearly would be obvious that a person of ordinary skill in the art implementing the system of [0257-0259] of Goldstein would scale the system to accommodate at least two (if not thousands) of sets of headphones.
Claims 9 and 16 are each substantially similar to claim 2 and are rejected for the same reasons.
Claims 10 and 17 are each substantially similar to claim 3 and are rejected for the same reasons.
Claims 11 and 18 are each substantially similar to claim 4 and are rejected for the same reasons.
Claims 12 and 19 are each substantially similar to claim 5 and are rejected for the same reasons.
Claims 13 and 20 are each substantially similar to claim 6 and are rejected for the same reasons.
The examiner notes that claim 20 additionally claims a third set of headphones and  associated binaural processing, but it clearly would be obvious that a person of ordinary skill in the art implementing the system of [0257-0259] of Goldstein would scale the system to accommodate at least three (if not thousands) of sets of headphones.
Claim 14 is substantially similar to claim 7 and is rejected for the same reasons.


Response to Arguments
Applicant's arguments filed 11/10/22  have been fully considered but they are not persuasive. 
The examiner reiterates and points to the response to arguments in the Final Rejection mailed  8/10/22 as being relevant to the present arguments.
The examiner agrees with the first line on pg. 10 of the remarks on 11/10/22 that Goldstein doesn’t teach that the HRTFs are headphone specific; however, Goldstein does clearly contemplate the idea that HRTFs may be used in combination with headphone specific filtering. Applicant combines conventional HRTFs and headphone specific filtering and calls the whole thing an HRTF (which the examiner has permitted to allow applicant to be their own lexicographer). Essentially, Goldstein teaches using apples and oranges together. Applicant’s claim is also directed to using apples and oranges together; however, applicant calls the combination of an apple and an orange an “apple”. HRTFs are head-related in normal art terminology. They are not related to the headphones. Once the model of headphones is factored into the HRTF, it is really a head-and-headphone-related transfer function (or HHRTF). Despite the applicant calling their HHRTF an HRTF, the examiner asserts that Goldstein’s HRTF along with the headphone-specific filters clearly anticipates (or makes obvious) applicant’s so-called HRTF since the record and applicant’s arguments make it clear that it is really an HHRTF despite lexicographical latitude permitted by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651